Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 19 have been amended to include the previously cited allowable subject matter disclosed in the previous office action.  Specifically, claims 1, 10, and 19 recite the limitations a first conductive electrode on the first epitaxial source or drain structure; and a second conductive electrode on the second epitaxial source or drain structure, wherein one of the first or second conductive electrodes is on at least one of the intermediate layer or the lower semiconductor layer of a corresponding one of the first or second epitaxial source or drain structures, respectively. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-4, 6-9, 11-13, and 15-18 depend from these claims respectively for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        

/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/17/22